UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6008


HUBERTO ESPINDOLA-SOTO, a/k/a Felix Hernandez,

                    Plaintiff - Appellant,

             v.

OFFICER ONE, unknown name, Virginia’s Piedmont Regional Jail; OFFICER TWO,
unknown name, Virginia’s Piedmont Regional Jail,

                    Defendants - Appellees,

             and

TRACY JOHNS, Warden,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00577-HEH-RCY)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Huberto Espindola-Soto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Huberto Espindola-Soto appeals the district court’s order under Fed. R. Civ. P.

41(b), dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice because he

failed to submit a fee collection form as ordered by the court. We have jurisdiction over

this appeal because the district court dismissed Espindola-Soto’s complaint for

procedural reasons unrelated to the contents of his pleadings, see Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015), but limit our review to the

issues raised in Espindola-Soto’s brief. See 4th Cir. R. 34(b). Because his informal brief

does not challenge the basis for the district court’s dismissal, Espindola-Soto has

forfeited appellate review of the order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2